 COLORADO FORGE CORPORATIONColorado Forge Corporation and Colorado SpringsDie Sinkers, Local No. 520. Cases 27-CA-6499and 27-CA-6692February 9, 1982DECISION AND ORDERBY CHAIRMAN VAN DI WATI'ER ANI)MI MMBERS FANNING ANI) ZIMMIRMNIANOn May 29, 1981, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, Respondentfiled cross-exceptions and a supporting brief, andthe Charging Party Union filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions 2 of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Colorado Forge Corporation, Colorado Springs,Colorado, its officers, agents, successors, and as-' The General Counsel, Respondent. and the Charging Part\ Unionhave excepted to certain credibility findings made hb the Admiistra3l cLaw Judge It is the Board's estahlished polhc not to overrule an adnltillislrative law judge's resolutions %with respect to credihilits unless Iheclear preponderance of all of the relevant exidence cnl ice, us l that Iheresolutions are incorrect Standard DrO' Wall Products. Inc.. ql NI R i 544(1950). enfd 188 F 2d 3t 2 13d Cir 1951) We hac carefulls exainellrdthe record and find no hasis for reersing his findingsIn his Decision. the Administrative I au Judge made an inadrertenterror in the section entitled "The Remedy" The date on w hich Respondenl's backpay liability is tolled with respect to employee Kathman shouldbe May 28. rather than May 182 None of the parties filed exceptions to the Administralixc Ia sJudge's findings that Respondent violated Sec 8{a)(I) of the Act hb irn-plementing a wage increase in January 1980 We adopt proJornta the Ad-ministratise Law: Judge's finding concerning the increaselIikewise. none of the parties filed exceptions io the AdminlslratlstcLaw Judge's findintg that Respondent violated Sec 8(a(I) of Ihe Act h,its questioning of certain employees For his finding the AdministrativcLaw Judge relied onil PPG Industries. Inr'. Lcrngorin Plant. 1ih r GIauDivision. 251 NL RB 1146 (It80) In the ahsence of eceptilons t I Ithe find-ing. Chairman Van de Water finds it unnecessary to pass ori the rationarleset forth in PPG Industrtes, Inca Although the Administrative i aw Judge fiulndl that ReponLdntshould he required to expunge fromn its records certilla Illawxfulls issuedwarning notices. he inadvertently failed tI order Re.spoidclt Io do sowe shall modifs the recommended Order accordinrglsigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Expunge from its personnel files and recordsthe warning notices unlawfully issued to employeesRoy Whiteaker and Frank Trujillo on January 22,1980, and to employees Darrel Emerick and JamesOsborne on April 21, 1980, and notify them, inwriting, that it has done so."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTIHIR ORI)RREID that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.APPENDIXNo-ricl. To EMPI.OI-I-SPOST II) BY ORI)IR OI: I HINAIIONAI. LABOR REI.ATIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WVl wi I. NOT do anything that interfereswith, restrains, or coerces employees with re-spect to these rights. More specifically.WI wil.l NOT interrogate employees con-cerning their union activities, sympathies. anddesires.Wli Wl l. NOT threaten employees with lay-offs, reductions in pay and hours, and othereconomic reprisals if they select the Union astheir bargaining representative.Wit wiIt. NOT solicit employees to with-draw or resign from membership in the Union.Wti wi.i. NOT make promises of benefits ifemployees cease engaging in union activities.Wti wI.iI NOT unlawfully grant a wage in-crease which has the effect of inttrfering withemployees' Section 7 rights; provided, howev-260 NLRB No. 425 D)ECISIONS ()1 NATIONAL I.ABO()R REIATIONS BOARDer, that nothing herein shall be construed asauthorizing or requiring us to abandon anybenefits previously conferred.WI. WIl.l. NOT issue written warnings to em-ployees because they engaged in union activi-ties or otherwise engaged in protected con-certed activities.We will not discharge employees becausethey engaged in protected concerted activities.WI Wll I NOI in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WIt wii.i. expunge from our personnel filesand records the warning notices unlawfullyissued to employees Roy Whiteaker and FrankTrujillo on January 22, 1980, and to employeesDarrel Emerick and James Osborne on April21, 1980, and notify them, in writing, that wehave done so.WIL wii.i. offer Robert Collins, Roy Whi-teaker, Frank Trujillo, Joe Hunt, and KevinShepherd immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orany other rights or privileges previously en-joyed.WI wvit1. make Robert Collins, Roy Whi-teaker, Frank Trujillo, Joe Hunt, and KevinShepherd whole for any loss of earnings orother benefits they may have suffered as aresult of our discrimination against them, to-gether with interest thereon.Wi. wl[.i. make Bernard Kathman whole forany loss of earnings or other benefits he mayhave suffered as a result of our discriminationagainst him, together with interest thereorn,from the date of his discharge to May 28,1980.CO.ORAI)O FOR(,I: CORPORA TIONDECISI()NSlA I lINi 01F ItI: CAS-LI-ONARI) N. COtIEN, Administrative Law Judge: Thismatter was heard before me on July 31 and August I inColorado Springs. Colorado, and August II and 12,1980,1 in Denver, Colorado, pursuant to complaintsissued on February 28 and May 22 in Cases 27-CA 6499and 27-CA 6692, respectively, by the Acting RegionalDirector for Region 27. The complaints which were con-solidated for hearing by Order dated May 29 are basedon charges filed on January 3 and April 22, respectively.and allege, inter alia, that Respondent violated Sectionl Unless, otherwise 'pecified, all dates refer Io I'IX()8(a)(3) and (1) of the National Labor Relations Act by(1) interrogating employees, soliciting its employees toresign their union membership, and threatening employ-ees with economic reprisals because of their union activi-ties; (2) laying off 10 employees on January 4 because oftheir union activities; (3) issuing written warnings to twoemployees on January 22; and (4) discharging six em-ployces and issuing written warnings to two other em-ployees on April 18 and 21, respectively, because the em-ployees engaged in protected concerted activities.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of all parties.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollow ing:IINI)IN(S OF FACII. iUSINI!SS OF: 1it1 I.ltPI O l IRRespondent is a Colorado corporation with its princi-pal office and place of business in Colorado Springs,Colorado, where it is engaged in the manufacture andsale of steel forgings. During the course and conduct ofits business operations, Respondent annually sells andships goods and materials valued in excess of $50,000 di-rectly to points and places outside the State of Colorado.Accordingly, Respondent admits, and I find, that at alltimes material hrerin it has been an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. I AStOR OR(;ANIZATIIONRespondent admits, and I find. that Colorado DieSinkers, L.ocal No. 520() (herein called the Union), is andhas been at all times material herein a labor organizationw ithiln the melaning of Section 2(5) of tile Act.111. Tl UNFAi:IR I ABOR PRACI 'I(S Al 1.1it;11)A. IFacts21. BackgroundResponidents forging operation is composed of twomajor production departments: a die shop and a hammershop. Overall responsibility for the entirety of the oper-ation rests with George Fiedler. Jr. (herein simply calledFiedler), Respondent's president and principal owner.John Krater, shop foreman, was at all times the immedi-ate supervisor of the hammer shop while George Mi-chael Fiedler, President Fiedler's son, was Respondent'streasurer and the firstline supervisor of the die shop inearly January when certain layoffs of both die shop andhammer shop personnel alleged herein as unlawful weremade. Prior to these layoffs, Respondent employed ap-proximately 4 employees in the die sinker and die polish-.x' l F ip hitwriein spct fiII' lited. ,ht malerrl i.ic,.ts arc no ln J,,-ptul,26 COL.ORADO FORGE CORPORATIONer classifications and approximately 27 employees in var-ious classifications of the hammer shop.2. The union demandOn the morning of December 28, 1979, David Tempia,Sr., the president of the Union and the father of DavidTempia, Jr., a die polisher in Respondent's employ, RonCondgon. vice president of the Union, and Gary Radtke.treasurer of the Union, went to Respondent's office andmet with Fiedler in an informal meeting which lasted formore than an hour.:At either the very start or near the conclusion or atboth places during this rather lengthy meeting. Fiedlerand the union representatives discussed the financialstatus of Respondent's business. All witnesses agreed thatFiedler, in very general terms, indicated that Respondenthad a significant increase in sales and that 1979 was Re-spondent's "best year yet." Fiedler also indicated that hewas contemplating in the future an expansion of his dieshop operations.4About this point in the meeting, Tempia informed Fie-dler that a majority of the die shop employees had peti-tioned to have a union contract.5Fiedler expressed sur-prise since he had not previously heard anything in thisregard and stated that he did not see the need for a thirdparty. Fiedler explained that he paid comparable wagesand benefits to those paid by the employers with unioncontracts. Tempia responded that wages were not theproblem but that security of having a contract was. Fie-dler indicated that he was thinking about putting a pen-sion policy plan in.i While Fiedler did not agree to enterinto a contract, he informed Tempia that the Unionshould drop off a contract at his office so he could lookthrough it.:' All four participants testified in ar ing degree-, of idetail regardingwhat transpired 'The three union 'witnesses testified In a generalls cor-roborative fashion, and the events as set forth infra, except here specifi-cally noted. are based on a composite of their testimnen) In most respectsFiedler's testimony does not :ary signirficantl) from the testimony of theother witnesses where major conflicts do occur, the. "ill be noted andresobled4 The state of Respondent's financial condition will he dealt 'u th indetail injra.No evidence uas introduced showiung "what action. if any. die shopemployees had engaged in swith regard to the Union prior to this meet-ing Additionally. it wvas not until the fourth day of the instant hearingthat I was apprised of the fact that a petition seeking an election hadeven been filed At that time I was simply informed that by Order datedApril 16 the Board had granted the Employer's request for reiesv sacat-ing the Regional Director's Decision and Direciotin of Elcieioll in Case27 RC-5977.Subsequent to the filing of post-hearing hriefs. the General Counselfiled a motion seeking that I conduct a hearing on certain challenlged hal-lots and the Petitioner's objections arising out of the representation case.In support of this motion, which I denied by Order dated December 29.19g0. the General Counsel alleged that pursuant to a subsequent Decisionand Direction of Election issued June 25, an election among Respond-ent's production and maintenance employees including both the die shopand hammer shop employees v.as conducted on Juls 31), the daly befiorethe instant hearing opened In additlion to the matters litigated before me,the Regional Director's Supplemental Decision and Order DirectiingHearing in the representation case which issued on September 25 cites 9objections and II challenged ballots as vwarranting a hearing6 Fiedler did not testify to any mention of a pension plan during thi,meeting I credit the testimony of three union itneses that liedler didin fact mention the subjectThe discussion then turned to the hammer shop. Fie-dler stated that if the die shop employees got a unioncontract, the hammer shop employees would find outand would surely want one also. Fiedler stated that therewas a poor caliber of people working in the hammershop. As an example, Fiedler recited the fact that sincethe operation began approximately 7 years earlier, hehad employed over 400 different people in the hammershop. When one of the union representatives asked if hewere having any particular problems in the shop, Fiedleranswered that he had hired several people, includingJunior Lawrence, from the east and that he had recentlyhad a confrontation with them. Fiedler added that theseemployees came from a union background and that they"stuck together like glue," and as soon as they heardabout a union, they would also want it.7The meeting then broke up amicably with Fiedleragain suggesting the Union drop off a contract the fol-lowing week so that he could determine how far apartthey were.3. The alleged evidence of animus and independentviolations of Section 8(a)(l1)Immediately following the meeting of December 28,Fiedler and Krater embarked on a course of conductwhich the General Counsel alleges not only constitutesseparate and independent violations of Section 8(a)(l),but also supplies evidence of Respondent's unlawful mo-tivation in making the significant reductions in the workforce the following week.That same afternoon Fiedler telephoned Kenneth La-Forest, a second-shift hammerman then on leave, tomake sure that LaForest was returning to work that eve-ning. During the course of their conversation, Fiedlermentioned Tempia's visit and expressed surprise regard-ing the employees' alleged desire to organize. LaForestresponded that he had been on vacation in Vail, Colora-do, and knew nothing about it. When Fiedler asked ifthere were any big problems at work, LaForest an-swered that he would talk to Fiedler at work that eve-ning.Later that evening, the two held a private conversa-tion in which LaForest, in response to Fiedler's inquiry,indicated that there were indeed "big problems" at theplant. LaForest stated that these problems included in-surance coverage, certain unspecified company policies,and that generally the employees' concerns were notover wages. Fiedler brought up the subject of pensionplan by stating that it could be arranged for the die shop,but he could not give it to the hammer shop employees.During this portion of the conversation, Fiedler men-' Elcdler denied hasinig knor ledge that Lawrence. Rlley C amphell,and [id itliot, the emplosees he hired In late October 1979 from Indiana.had worked in a uniotn shop w hen coinfronted with his affidavit. whichclearrl shiol.ed that he In fact potssessed such knowledge at the time. Fie-dler mrel e xplailned that his denial was in errorWhile the record is slnmea hat sketchy, it appears that these three em-plosees Sera rFred hb Kraier in mild-Decenmber Lawrence and Campbellfir rtftlusng ai transfer It a different himmer and lhhot for staging a "'linemain strikc '' All three vwere rehired b' Fltedler on the following dl)Nit specfiticlls included I Ilhis suhheading are certainl clnscr ,atlolnss hic more logicalls fit into subsequent. subsections27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned the three employees he had brought in from Indi-ana to work in the hammer shop and observed that theywere union people who would also want a union for thatdepartment.9LaForest also had a conversation on the evening ofDecember 28 with Krater. According to LaForest,Krater told him that December had been one of Re-spondent's best months financially and that Tempia, Jr., adie polisher, was the cause of all the problems they werehaving with the Union. Krater added that he would nottolerate it and that he would have fired Tempia. toSubsequent to Fiedler's discussion with LaForest re-garding employees' problems, Fiedler prepared a ques-tionnaire which was distributed to the die shop employ-ees the following day. This questionnaire reads "Pleaselist any complaints or problems you are experiencing orfeeling that hinder you or keep you from working at aproductive level. Please list any additional fringes or in-creased wages that you feel you are not receiving nowthat you feel you should be."When Fiedler personally handed the questionnaire toTempia, Jr., he stated that the Union had petitioned Re-spondent. Fiedler added that he did not want a unioncoming in and that the Company and its employeescould solve their differences without a union. Fiedlerfurther testified that in reviewing the filled-in question-naires, one of the die shop employees specifically re-quested an increase in wages.Sometime later, Fiedler telephoned Clarence Schrader,a first-shift diesinker, while the latter was at a local club.According to Schrader, during this conversation whichtook place on January 2, Fiedler asked if he wouldaccept a withdrawal card from the Union." Schraderanswered that he did not think so, but that he did notwant to talk about it over the phone.LaForest also testified as to receiving a similar phonecall from Fiedler. According to LaForest, Fiedler calledhim while he was at work on January 3 and asked himto get a retirement card from the Union. LaForest an-swered that he could not. LaForest added that he was amember in good standing and that he had to make aliving, and that if he did as asked, he would be black-balled or put out of the Union. At this point, Fiedlerstated that he did not know at that time whether hewanted to go to a bigger or smaller die shop, and while9 The above account is based on the credited testimony of I aForest.who impressed me as a generally trustworthy witness Fiedler', versionof the above conversation differs from IaForest's in two major areas adenial that he made any reference t(o Laawrence. Campbell, ilad Elliot,and the placing ill this conversation of a discussion concerning the possi-bility of LaForest obtaining a retirement card from the Union Withregard to the first point, his reference is entirely consistell with Fiedlcr'searlier reference to Tempia conceritig his belief that the employees Ifrolthe east had a union background and would also want a union in lhehammer shop As to the second point of conflict, i.e .hen he and I a-Forest had a conversation regarding the possibility of I.aFiircst with-drawing from the Union, see the full discussion inim.'0 Krater's testimony that the only time he discussed the Unionl withemployees is when they would ask him a question, and that tin those oc-casions he would limit his answers to "It don't matter to me" is not cred-ited"1 It is undisputed that Fiedier had for some time know ri that bothSchrader and LaForest were members of the Union by virtue of theirearlier employment at local organized plantshe did not mind a union there, he could not tolerate aunion in the hammer shop.Fiedler's versions of these conversations differ substan-tially from those of Schrader and LaForest. Accordingto Fiedler, during his face-to-face discussion with LaFor-est at the plant on December 28, he indicated that ifthere was any undue pressure on LaForest to organizethrough his membership, he could relieve those pressuresby obtaining a retirement card. Since no counsel askedthe specific question, it is not clear from the recordwhether LaForest made any response to this statement.Fiedler explained that he made this suggestion becauseLaForest had a serious health problem which had beenthe basis for LaForest's original assignment to workalone on the second shift.Fiedler admits telephoning Schrader at the club, buttestified that he merely noted to Schrader that he had afree choice to obtain a retirement card if he was gettingundue pressure by outsiders. Schrader answered that hecould not discuss it at the time since he was sitting withthe union president. Fiedler explained that he made thissuggestion to Schrader simply because he knew LaForestand Schrader were longtime members of the Union.Initially, Fiedler, in agreement with Schrader, testifiedthat this phone conversation took place on January 2.However, under questioning by me, Fiedler stated thathis conversation with Schrader occurred sometime priorto his decision to lay off both LaForest and Schraderand that the phone call to Schrader took place shortlyafter he had a similar conversation with LaForest on De-cember 28.I have little difficulty in crediting LaForest's andSchrader's accounts of what was said to each regardingtheir possible withdrawal or retirement from union mem-hership. Schrader, like LaForest, impressed me as anhonest and generally trustworthy witness who, despitehis layoff, harbored little animus toward his former em-ployer. Moreover, each version tends to corroborate theother. However, I am not able to credit that portion ofthe respective testimony that places the date for thesephone calls on or after January 2. 2 As will be detailedin a separate subheading infra, the uncontroverted recordevidence establishes that on January 2 Respondent wasinformed that its loan application had been denied. Laterthat same day, Fiedler met with his supervisory andmanagerial staff and announced that not only wouldthere be three layoffs among the die shop personnel, butthat layoffs would be made by seniority. Since LaForestand Schrader were the two most junior diesinkers, nopurpose could have been served by waiting until January2 to attempt to get them to withdraw their union mem-bership. Moreover, a careful reading of LaForest's cred-ited version set forth above indicates that during thesame conversation in which Fiedler asked LaForest towithdraw or resign from the Union, Fiedler mentionedl The crediting of1 ill) polrtions of Lal Frest iand Schrader's testimmo-ny is required under the circumstances of Ihis case anrd does not requirerejection of their entire testimony CLarolina CLuInnir, Inc., 213 NL.RB 37(1974), states: "Nothing is more commonl than to beliese some and not ;illof hlat a am itness says I:d daurl Irualnportulion Cormpany. 197 NLRB 3-4 (197(}). 437 F 2d 5102 (5th C( r 17-)7)28 C() (ORAI)() F()ORG C(ORPORAlTIONthat he did not know at that time whether he wanted togo to a bigger or smaller die shop. While this statementis entirely consistent with the statement Fiedler had earli-er made to the three union representatives, by January 2.the date LaForest and Schrader mistakenly testified theirconversations took place. any tentative plans Fiedler ma.have had for expansion had been rendered moot by fi-nancial deve lopments. ":14. The layoffs of January 4On January 4 Fiedler prepared and posted a noticewhich states: "Due to general economic conditions weare adjusting our work schedule. This adjustment willresult in some layoffs. These layoffs will be by seniorityunder job classifications. You will be notified by your su-pervisor if these layoffs affect you." The notice thenspecified that LaForest, Schrader, and Tempia, Jr.,would be laid off from the die shop and that JuniorLawrence, Riley Campbell, Ed Elliot. Mel Lewis, HarryDeShane, Joe Pehl, and Rick Andrick would be laid offfrom the hammer shop. Additionally. the notice statedthat George Michael Fiedler would be moved from hissupervisory position to a diesinking classification.Prior to posting this notice, Fiedler individually spoketo Schrader and Tempia. Schrader testified that on themorning of January 3, Fiedler came up to where he wasworking and took him into the inspection room. Once heshut the door. Fiedler announced that as of Friday, Janu-ary 4, he was laying off him, LaForest, and Tempia. Fie-dler stated that he did not want a union in the shop andwas not going to have one. When Schrader asked if hewas being laid off because of the Union, Fiedler an-swered no, it was because of a work shortage. Fiedleradded that he knew Schrader was a strong unionmember, but he was not going to have the Union in theshop. At this point, Junior Lawrence walked into theroom. Fiedler told Lawrence that he was having a meet-ing and to leave. After Lawrence left, Fiedler remarkedthat if Lawrence found out that the employees werehaving a union in the die shop, lie would bring it in thehammer shop. Schrader then asked Fiedler if he knewwhat the layoff would do to him. Fiedler answered thathe could not help it and that Schrader knew what hewas getting into when he joined the Union. 14LaForest testified that he was not aware of his layoffuntil he came to work on the afternoon of January 4.After he read the notice, he went to Fiedler and statedthat he wanted to be fair to his next employer and, there-"' As part of the General Counselts case. employee Ed Elliot wascalled to testify regarding several conversations with Fiedler. Krater, andGeorge Michael Fiedler concerning the Union. Elliot places some of themore damaging of Ihese consersalions as taking place even before thecredible esidence indicales that management knew about its employeesactivities or desire, Moreover. Elliot's testimony is estremel vague,confused, and smacks of fabricalion Therefore, I do not credit his lesti-mony which at times is highly improbable e'-en when uncontroveried" Fiedler testified Ih;a when he inrfirmed Schrader of the layoff, hemerely stated thal hecause of an econormic crisis theN had to hile thebullet and cut back Fiedler denied recalling any mention of the Unionduring this consersation However. hi, affidavil given to the Boardstales "I also told him that I did not think we needed a third party in theshop"fore, he was asking for a 6-month leave of absence '5Fiedler answered that getting a leave of absence wouldbe no problem. Fiedler then added that "it would prob-ablv all be over within a month.""iDavid Tempia, Jr., the die polisher, testified that onJanuary 3 Fiedler called him into the inspection roomand informed him that due to economic reasons he wasbeing laid off. Fiedler told Tempia to finish his shift andtake his tools home and leave 7 Later that same after-noon, Tempia had a conversation with George MichaelFiedler. According to Tempia's uncontroverted account.George Michael Fiedler told Tempia that he was a goodworker and he did not understand why Tempia wasbeing laid off. George Michael Fiedler then added thatbusiness was going well. 'On the afternoon of January 3, Union Vice PresidentCondgon went to the plant to pick up his tools.9sWhilethere, he met briefly with Georgie Michael Fiedler. Ac-cording to Condgon's uncontroverted testimony, heasked Fiedler what was going on with the layoffs.George Michael answered that he did not understand thefull extent of it. He then stated: "But my dad has workedlong and hard for this business, and he's not about togive it away to anybody."About 11 a.m. on Friday, January 4, Schrader andTempia, Jr., arrived at Respondent's offices to pick uptheir final paychecks. When Fiedler saw them, he askedSchrader why he had quit. Schrader answered that hehad not quit but had been laid off. Fiedler replied thatSchrader had not reported to work that morning onschedule and unless he worked that afternoon, he wouldlose his rights for unemployment. At this point, Tempiaasked if he too could work that afternoon. Fiedler an-swered no, that Tempia was a hot head and was going tolearn a lesson the hard way 205. Additional alleged 8(a)(l) conversationsAbout 3 p.m. on January 9, Roy Whiteaker, a ham-merman and a longtime acquaintance of Fiedler's father,was leaving the plant when he was approached by Fie-dler. Fiedler indicated that his father was visiting fromthe east and asked if Whiteaker, his brother, and girl-friend, who were then waiting for him in the parking lot,would join the Fiedlers for dinner. According to Whi-teaker's credited account, during this brief encounterFiedler asked Whiteaker if he knew anything about theUnion. When Whiteaker answered no, Fiedler stated thatif the Union came into the shop, the employees would all"I L.aF rers explained that it took some time to learn the methods ofthe new shop and it woiuld nol be fair to the new employer to take a joband leave shortly thereafter.' Fiedler testified that he believed he informed LaForest of his layoffby phone on January 3 Fiedler did not deny the above-recited conversa-tiol whicih I fully crediti Fiedlcr's testimoniy conrfirms that of TempiaW U'ithoul explanation. George Michael Fiedler did not testify'" Condgon had, on occasion, worked for Respondent on a part-timebasis"' The above accounl is based upon the composite testimony ofSchrader and Tempia Fiedler did not testify regarding this incident29 IDECISI()NS OF NATI()NAL LABOR RELATIONS O()ARDtake a cut in pay and he would lay off the second andthird shifts.2'Another hammerman, Frank Trujillo, testified thatFiedler approached him at his hammer about mid-day onJanuary 10. According to Trujillo's uncontroverted testi-mony, Fiedler stated that he had heard that Trujillo wastrying to get a union in. When Trujillo denied the reportand added that he did not like unions and believed theysimply caused trouble, Fiedler stated, "Good, becauseyou would have to take a cut in pay."6. The January 22 final warnings of Whiteaker andTrujilloOn Sunday evening, January 20, the Union held ameeting at a local hall. George Michael Fiedler had beeninvited to attend the meeting by an employee. WhenGeorge Michael Fiedler went into the hall, he was askedto leave by Tempia, Sr., on the ground that he was partof supervision. Among the more than 20 employees at-tending the meeting were hammermen Frank Trujilloand Roy Whiteaker. On the following Monday morningneither Trujillo nor Whiteaker reported for work.2"As was his custom, Darrel Emerick stopped by Whi-teaker's house on Monday morning, January 21, to giveWhiteaker a ride to work. Whiteaker told Emerick thathe was sick and to tell Krater that he would not be atwork that day.23Emerick, upon arriving at work, re-layed Whiteaker's message to Krater.24During eitherthis conversation or a subsequent conversation later thatsame day, Krater asked Emerick if Whiteaker or Trujillowas head of or a part of the Union. When Emerick an-swered that he did not know, Krater replied that hethought they were and that was the reason he was goingto lay them off.25Trujillo neither called in nor attempted to get a mes-sage to Respondent that he was not coming to work onJanuary 21. According to Trujillo's uncontroverted testi-mony, he had earlier informed Fiedler and Krater thatsince he did not have a phone, he would not call in toinform them that he would not be to work. According tohis unassailable logic, he explained that if he was wellenough to get to a phone, he might as well come to21 Fiedler was unable to recall having any such consersation His affi-davit states: "During that discussion I might have made a comment aboutthe Union I don't remember. I know that if there was a third party, therules and regulations established by the third party might not permit meto be as flexible as they were dealing with me alone. I might have triedto indicate this to him that all the union contract rates for days are lowerthan what we are currently paying."Z2 The following account is based upon the credited testimony of Whi-teaker, Trujillo, Darrel Emerick, a heater in the hammer shop, andTempia, Sr. The testimony by Fiedler and Krater relating to Whiteaker'sand Trujillo's past attendance record, while somewhat vague and conclu-sionary, stands uncontroveried.23 Whiteaker testified that the previous evening he had been in a fightand had suffered a fat lip, a black eye, and a sore nose. Presumably, Whi-teaker's encounter took place after the union meeting.2, I do not credit Krater's denial that he only heard by rumor laterthat afternoon that Whiteaker had not come to work because he had beenout "boozing" the night before.2" Emerick testified that on January 26 he and Krater had anotherconversation in which Krater again surmised that both Whiteaker andTrujillo were involved with the Union and that that involvement stas thereason he was going to lay them off.Neither Whileaker nor Trujillo was in fact laid off during this period.work. Trujillo testified that during the year he hadworked for Respondent he had missed approximately 8days due to illness and that on no occasion prior to thisone had he ever received a warning.Sometime during the day on January 21 Tempia, Sr.called Fiedler and stated that he did not think it wasright for George Michael Fiedler to have attended theunion meeting. Fiedler answered that he did not send hisson to the meeting and in fact did not even know of themeeting. Fiedler then stated that he had two hammermenout and asked Tempia if they had told him they were notcoming to work. When Tempia answered no, Fiedlerstated that the only way he could make any money wasto have hammermen running the hammers. At this point,Tempia asked Fiedler why he had indicated at the De-cember 28 meeting that everything looked good eco-nomically and then just a few days later they all of asudden developed a big economic problem. Fiedler an-swered that he did not have to tell Tempia his business.On the following morning, Whiteaker and Trujillowere individually called into Fiedler's office and eachwas given a written final warning for unexcused andchronic absences. Trujillo testified that when he washanded the warning slip, Fiedler stated that it had noth-ing to do with the Union.When Whiteaker was handed his notice, Fiedler askedwhy he had not reported to work. Whiteaker answeredthat he had been home with a black eye and a fat lip.Fiedler then asked why he had not called in. Whiteakerstated that he had asked Emerick to tell Krater. Whi-teaker then turned to Krater and asked Krater if Emer-ick had not indeed told him. Krater confirmed thatEmerick had.The only additional evidence offered by Respondentto justify issuance of these warnings was Krater's undis-puted testimony that both employees had bad attendancerecords. Additionally, Krater, in confusing and rathervague testimony, stated that Whiteaker had in fact beenfired and rehired by Fiedler at some unidentified time forsome unidentified act of misconduct.7. Respondent's economic defense to the January 4layoffs26Although Respondent had been in operation for 6years prior to 1979, only in its second year did it make aprofit. During 197827 Respondent made a major expan-sion effort which included the addition of two new ham-mers for the hammer shop. With this expansion, Re-spondent projected that it would be able to double itssales and, therefore, dramatically improve its overallprofit picture. While the expansion did, as predicted, sub-stantially increase its total sales for the calendar year1979, this increase did not alleviate Respondent's substan-tial cash now problems or result in the hoped-for profits.For some unidentified time preceding 1978, Respond-ent had operated with the assistance of loans from Ex-change National Bank of Colorado Springs (herein called2i The record facts concerning Respondent's financial plight are not indispute The above recitation is based on the credited and corroboratedtestimony of several witnesses, as well as documentary evidence27 Respondent lost $38,178 for the calendar year 197830 C) ()ORAD() F()R(F CO()RP()RATIONExchange Bank). 2 Due to Respondent's continued in-ability to show a profit and its outdated and untimely ac-counting practices, Exchange Bank mandated in late1978 that Respondent would have to make stbstaiitialchanges in its accounting and auditing practices beforethe bank would continue to provide Respondent withnecessary operating capital. Thereforec in late 1978 andearly 1979 Respondent hired an accountant and changedauditors with the result that Respondent prepared andsubmitted to the Exchange Bank current monthly state-ments indicating, inter a/ia, profits and/or losses for eachmonth, as well as the amount of invent(ory on hand andaccounts receivable.Having temporarily satisfied the Exchange Bank on itsmonthly reporting system, the bank agreed to loanmoney to Respondent on a monthly note in the amountof 80 percent of its inventory and accounts receivable.These monthly loans generally ranged from $7(X),0(X) to$900,000. Throughout 1979 Exchange Bank closely mon-itored the state of Respondent's financial condition. Theofficials at the bank were concerned that despite the sub-stantial increase in sales, Respondent did not consistentlyshow a month-end profit. Respondent would have sever-al profitable months and then a catastrophe would occurand the bad month would destroy the previous positiveresults. In the judgment of the bank, the major problemscontinued to be the lack of operating capital necessary tomaintain the required inventory of steel and the produc-tivity level of Respondent's operations.During the latter portion of 1979 the Exchange Banktook several additional steps to assist Respondent. First,the bank started loaning Respondent an amount equal to95 percent of Respondent's inventory and receivables,and second, it employed an outside consultant to makean objective evaluation of the situation.After studying Respondent's condition, the outsideconsultant made several suggestions, including obtaininga substantial long term loan which would enable Re-spondent to purchase the needed steel. Additionally, theconsultant suggested that Respondent, in an effort to in-crease the productivity of the die shop, explore the possi-bility of contracting out certain die shop work whichcould be done cheaper elsewhere. Since the ExchangeBank was not willing to make any long term loan com-mitments and was in fact showing some growing reluc-tance to continuing its current loan arrangement withRespondent. Respondent approached three different fi-nancial institutions seeking the needed long term commit-ment. All three quoted an interest rate of 6 percentabove the prime interest rate, terms that Respondent re-jected as too high. Toward the end of the year, Re-spondent also approached its major customers seeking anagreement whereby they would purchase and warehousetheir steel against future orders. While its major custom-ers ultimately agreed in late February and March to dojust this, Respondent received no positive response fromthem on its initial inquiry during 1979. Additionally,during the last 2 months of 1979 Respondent raised someof its prices to its customers.2" No details Aere offered regarding Ihi, loan arrallngemlen during1978At the suggestion of one of these customers, Respond-ent, on December 21, 1979, submitted to the UnitedBank of Colorado Springs a proposal for a line of creditof 51.200.000 which would include an amount of$3(),0(X) for the purchase of real property on which Re-spondent held an option. This proposal further statedthat a $9(0),((K) line of credit would be sufficient for itspresent operation While Respondent was initially toldthat his proposal was well received by the bank, on Jan-uary 2 United Bank telephonically notified Respondent'saccountant, Thomas Anderson, that it was denying Re-spondent's application.As of late December, the most current financial dataavailable to Fiedler was the November profit-and-lossstatement. This statement showed that Respondent had aprofit of over $9,000 for the month of November and aprofit for the calendar year to date of slightly over$18.00). Although the year-end audit had not been com-pleted, toward the very last few days of December, An-derson indicated to Fiedler that December was not agood month and that the best they could then hope forwould be to break even for the year. In the latter portionof January, Respondent received its December profit-and-loss statement. This statement indicated that the re-sults were very much worse than Anderson had predict-ed and that Respondent actually lost over $h62,500 for theyear 1979.After communicating this news to Fiedler, Andersonand Fiedler met to discuss what could be done to helpthe situation. At the meeting both agreed that onemethod of cutting expenses would be to terminate imme-diately the leasing of offices away from the plant and tomove the office to empty space at the warehouse adjoin-ing the plant facility. The two also agreed that the per-sonnel cutbacks and reduction in the number of partsmanufactured would be necessary. Anderson told Fiedlerthat he could not assist in making those decisions, andFiedler then left to study the situation further.Fiedler went back to his office and determined theamount of steel that Respondent's cash flow would allowand correlated those figures into an hourly schedulemeasured by the minimum number of employees neededto achieve an 80 percent productivity level. Fiedler testi-fied that he made heavier cuts in the die shop than in thehammer shop since the former was a set cost area andallowed more room for savings than did the hammershop. Fiedler then showed his plan to his son, GeorgeMichael Fiedler. According to Fiedler, George Michaelrecognized the seriousness of the problem but did notwant to cut back that far in the die shop. Fiedler in-formed his son that he would have to return to the dieshop as a diesinker and would also have to pick up someof Tempia's die polishing duties.Later, on January 2, Fiedler and his son then met withKrater, Robert Morgan. the materials manager, andRoger McMillin. the maintenance man. Fiedler sketchedout his plan and asked if they thought they could meetan 80 percent productivity level with those personnelnumbers. All agreed that they thought they could. Fie-dler then ended the meeting by telling the group that hewould make the layoffs by seniority in the job classifica-31 [)ECISIONS (OF NAt FONAL ILABO()R RFI.AT IONNS BOARI)tions. Fiedler, Krater, Morgan, and McMillin each testi-fied that the subject of the Union was never mentionedduring this meeting. Fiedler further testified that the sub-ject was the furtherest thing from his mind that day. Fie-dler then prepared the list of those employees to be laidoff at the end of the week.According to Fiedler, Schrader and LaForest were se-lected for layoffs since they were the least senior die-sinkers. Tempia's job as die polisher was simply eliminat-ed with George Michael Fiedler taking over some ofTempia's prior duties. No diesinkers or die polishers hadbeen hired since the January 4 layoffs. Evidence was in-troduced that subsequent to these layoffs, Respondentbegan subcontracting to various other concerns certainwork which had been previously performed in its dieshop. While no specific evidence was produced to estab-lish what percentage of work was subcontracted, Re-spondent did introduce documentary evidence whichshowed that the work which was subcontracted was per-formed at substantially less cost to Respondent than hadit been performed by Respondent.2"Turning now to the hammer shop. Fiedler testifiedthat, with the specific exception noted below, Lawrence,Campbell, and Lewis, as well as Pehl and Andrick, werethe least senior employees in their respective job classifi-cations. The one noted exception involves harnmermanLawrence. According to Respondent's January 1980 se-niority list, Lawrence carried a seniority date of October29, 1979, while hammerman William Vincent carried aseniority date of December 3, 1979. Fiedler was notquestioned regarding this apparent inconsistency. Itshould be recalled, however, that Lawrence was dis-charged in mid-December and rehired by Fiedler the fol-lowing day.Elliot performed inspector functions and with his Jan-uary 4 layoff, that position was, like the die polisher's,simply eliminated.:0Further, Fiedler testified withoutcontradiction that employee trimmer Harold DeShanewas already on layoff status and Respondent's January 4notice merely changed his layoff status from temporaryto permanent. Fiedler further testified that Pehl had ineffect quit prior to January 4. Andrick, the hammer shoputility man, was rehired on March 3, 1980, and hammer-man Lawrence was rehired on May 13, 1980. Although anew hammerman was hired before Lawrence was actual-ly recalled to work, Fiedler testified without contradic-tion that Respondent had at some earlier unspecified timeoffered Lawrence his old job back, but that Lawrencehad refused at the time on the ground that he was thenworking elsewhere.The reduction in the work force and the moving ofthe office were not the only examples of cost saving andrevenue producing measures that Respondent institutedduring January, February, and the beginning ofMarch.31In January, Respondent again raised prices;29 These figures show that the cost, with profit, of Respondent pro-ducing these products was approximatelb $40 an hour. while the coslt IRespondent by the subcontractors for the same twork was approximiately$27 an hour.tO Fiedler testified that Krater agreed to perform that particular dulty.a' The reduction in payroll amounted to approximately $8X()Xt) nmonlhand the rent reduction amounted to $375 a monthand by late February, Respondent was able to convinceits major customers to furnish their own steel. Addition-ally, Respondent instituted a policy of preparing theposting each day of a productivity report in the workarea indicating to the employees the current status of op-erations.8. l he January pay raiseOne cost increusing measure taken by Respondentduring the second week of January was the granting of a3 percent wage increase to all employees.:2Fiedler testi-fied that during June or July 1979 he had informed em-ployees that he would try to give such increases and thatin December, following the first price increase, he deter-mined to give the raise. Fiedler explained the granting ofa wage increase at about the same time the layoffs weremade in the following terms:Well, we've gone through the highest inflation year.I knew the men were needing the money, and wewere passing the cost along to our customers at thattime. But we were also-in light of the whole situa-tion, I kneqw the productivitt' was the main instrumentto turn the Company around. I know it wouldn't-ifI were asAing them to give me their fullest percent in-crease swas /air at that time. So I kind of lied that in.too. That helped mne make my decision as far as know-ing where our productivityv was and how' much increasethey had to give. [Emphasis supplied.]9. The April 18 incidentThe General Counsel contends that Respondent violat-ed Section 8(a)(1) by discharging six employees onFriday, April 18,. and by issuing written warnings onMonday, April 21, to two other employees because oftheir participation in a protected work stoppage on themorning of April 18.On Thursday. April 17, Respondent had four hammercrews operating in the hammer shop. A hammer crewconsists of a hammerman, a heater, and a trimmer. Whileno evidence was offered regarding the temperature inthe hammer shop at any time, including April 17. it isundisputed that the shop is indeed a very hot place towork. The cooling system in the shop consisted of var-ious fans of differing sizes. On this particular day, Whi-teaker's crewa" had at the start of that morning's forgingoperations the use of a large standing fan. Sometimeduring the morning this large fan was moved away fromWhiteaker's crew area to the work area of Joe Hunt'screw.:14Two separate and distinct problems developed thatday with Whiteaker's crew: excessive smoke and exces-l'" hie record does rlt dlsc lose hows long its then current w.age ratehad been in existence:' The cresar arc designlated h5 the name of the hammerman who actsas Ihe crew leader Whitleaker's crew "as coimprised o£f Whiteaker ashlamlmerrman, Robert Collins as heater, and ticrnard Kalthmlan as trinmer:4 Itulit's crew included I)arrel I nierick as heater and Kcevim Shcp-herd its trimnter 'Ithe Ihird crc. ssrking Ihat das '"as comprised ofIrujillo as ha;lTi ertiarl. Rick Arldrulk ils healer, and John )sborne a;Istrintmer lie record does nol disclos.e the identities iof Ihoie employeesswtorking ltn tue i'lrth trev. COLORADO FORGE CORPORATIONsive heat. With regard to the former, for the first half oftheir 8-hour shift, Whiteaker's crew was using a motoroil as a lubricant on their hammer. 5 Although Whi-teaker's hammer was apparently causing excessiveamounts of smoke for some 5 hours, it was not until Fie-dler was walking through the shop around noon that heobserved the situation and instructed Krater to orderWhiteaker's crew to switch to the graphite mixture.a6Thereafter, they changed to the water soluble graphitelubricant. While this change had the effect of eliminatingthe smoke problem, it created another problem. As thehammer fell on the die, it took part of the scale off thepart being forged and splashed it and burned the face ofKathman, the trimmer.Sometime around I p.m., Bob Collins, the heater,became faint from the heat of the furnace and was sentoutside the shop to recover. Krater replaced Collins him-self and finished the shift without incident.:'7Throughout the shift on April 17, the members ofWhiteaker's crew spoke to members of Hunt and Trujil-lo's crews complaining about the heat and the smoke.That evening Whiteaker and Trujillo met with Tempia,Sr., at Whiteaker's home. They informed him of theproblems at work and asked for his advice. Tempiamerely suggested that they speak to Fiedler directly.On April 18, shortly after 7 a.m., Whiteaker informedKrater that he wished to speak to Fiedier. He then leftthe work station and went to the employee locker room.He was followed shortly thereafter by Trujillo, Hunt,Kathman, Collins, and Osborne. Whiteakcr then instruct-ed Osborne to go back into the shop and to get the restof the employees. After Osborne left,:' Fiedler enteredthe locker room and asked them why they were notworking.:Whiteaker responded that it was "too hot,too smoky and too dangerous." Fiedler answered thatWhiteaker's crew had caused the smoke themselves andthere was no smoke in the shop that morning. Someonethen pointed to Collins' hands which were red. Fiedleranswered that Collins was new and that it took both timeand experience to learn how to heat properly and thatCollins had to expect some discomfort initially. Kathman>: Tile record is somewvhat unclear regarding the use of lubricantsWhile it appears Ihat motor odI is used on some unusual iohs. oni the ma-jority of jobs Ihat require Ihe use of lubricant. a graphite based nixlure isnormally applied Motor oil. unlike the graphite nlmxtlure cause, cxc'e.sslxcsmoke and tends tl softien Ihe dies'" Kraler's "explanation" as to s Ohs he. as shop foreman. did not takeany steps to correct Icie situation himself is isholly unsatisfactory Fiedlertestified that not only was W'hitcaker's crew using thre Wrong type luhrlcant. but that they were using excessl.e amnounlts7 Krater ho,, as noted below,. replaced C llins for the final hoursr itfIhe shift as the heater on W'hitcaker', cres. testified thai the rcalotn ex-plosion.s were taking place was the exscessi e amolun of lubricant Kathman was using No csidence was offered that Krater, despice hi, expcrl-encc. his admitted status as a supervisor, and his, clos proximil ti Ihesllualiln that aflernlooln, made al) effirl io inlrul Kalhni;llan in Ihproper use of the lubricant Moreover. by the testimony of Responldent,own w itness. Hioard Pardee, Rcspondents' v5ice presidenl and partl-ouner, it appears Ihal this splashing cal and does occur ctcii hhel theproper anolunil of lubricant is applied:' During the locker r oom meeting (Osborne remained iin the shop talk-ing Ito Shepherd. Ei erick, and Andrick: I* Ilhe fic crniplio ecs prcscnt during the m tlilig,, as wa ell i I tedlcercslifil d at "arytilg lengths regardinlg this mcintg 'Iere i ,t i niajorCOinlli[i i lltheir tctlimltnis ad the abiose iuccutiti is halcdl ,l , i(ilpti-iie of their tcsilronlXthen spoke up and showed Fiedler his facial burns. Fie-dler answered that the solution splashed on him becauseKathman had used too much lubricant. Fiedler then sug-gested that Kathman wear a face mask.40At this point, Fiedler told the employees to return towork. Whiteaker answered that they were not going toreturn to work until Fiedler called OSHA. Fiedler askedif they were refusing to work, and again Whiteaker re-peated his earlier remark about OSHA. At this point,Fiedler told them to change clothes and come up to theoffice for their paychecks. As Fiedler left the lockerroom, he passed Shepherd, Osborne, Emerick, and An-drick. He told them to return to work. Fiedler addedthat if the others did not wish to work, they would befired. The four employees remained in the shop area forsome time thereafter. A few minutes later, Shepherd an-nounced that he had decided to join the others. Shep-herd then changed his clothes and went outside.Still later that same morning, Collins, who was waitingoutside the plant with the others for his final check, re-turned to the plant and talked with Osborne, Emerick,and Andrick. Collins attempted to convince the three tojoin the others. According to Emerick, Collins statedthat there were threats outside and people were talkingabout breaking legs if the other employees did not jointhem outside.4' Later that morning, Osborne and Emer-ick left the plant and joined their coworkers outside.Several hours later, Fiedler issued final checks and ter-mination reports to Whiteaker, Trujillo, Hunt, Collins,Kathman, and Shepherd. When Emerick and Osbornewere individually called into Fiedler's office, each indi-cated that while they did not wish to join the others,they would be caught in the middle and afraid not to.Fiedler told each to go home and think about it over theweekend and to return on Monday.On Monday morning, April 21, Osborne and Emerickdid return and each was given a "Final Warning Report"which indicated that they had left work on April 18before the end of their shift because of intimidation fromcoworkers.42"' Kathman testified that on the morning of April 17 he asked LeonardGilbert, the emplolee in charge of supplies. for a face mask and that Gil-bert had anstr ered there were none at the plant and that they had beenordered Gilbert could not recall any such conversation Gilbert furthertestfited that if someone had requested a face mask and none were onhand, he .would merely have secured one from a local supplier. I do notcredit Kathnlan's unctorroborated and controverted testimony First. al-though Kathman had been trimming for some time. it was onlty allegedlyion lthe morninlg iof April 17 that he, for the first and only) occasion, re-queted a mask As discussed above, the changeover to ihe use of graph-ite sohluion with the resultant explosions did not occur until the aftern(oonof the 17th Thcrefore. no face mask would have even been necessaryhcln hic allegedly made his unisuccessful request Moreover. as set forthin detail helovs. Kathmna, is a generally untrustworthy itness" Collins denied making any such threats Osborne. while denyingthat Collin llms ade or repeated any such threats. did sign a warning slip oinMoinda). April 21. which stated that he feared btdily injury or intimida-lion r frilmn hi, icos rkcr, Osbhorne explained that he did not tell I icdlerthat hi had beenh threatened, only that he aisi cotnc rned abohut that pssi-hilits Alidrick did not ItleifN I credit Emerick's as a more probahle xer-,iloll iier the sersions if Collins and ()hOsborne4I e ouh iplPaiii in Case 21-CA-60qt2incorrectly alleges that Shep-hcrd nlrelI rccclscd a 's.arnilg on April 21 rather than being discharlgdoti April IS :,ortunrately. the parties llrgated lhli qulestil1 as if it hadbeenh pr lpcrlI pleadedl33 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDB. DiscussionI. The 8(a)(1) allegationsThe credible evidence establishes that with the uniondemand of December 28, 1979, for a contract coveringthe die shop employees, Respondent, through Fiedlerand to a lesser degree through Krater, immediately em-barked on a campaign to undercut the union supportamong its employees. The purpose of Fiedler's actionsand conduct during late December and early Januarywas clear. Fiedler must discourage any organizationaleffort by the die shop employees, a proposition he couldreluctantly accept, in order to prevent the hammer shopemployees from joining their die shop colleagues in de-manding union representation. Fiedler made no secret ofhis belief that it would take little effort to organize thehammer shop and that having the hammer shop so orga-nized would "ruin" him. Fiedler, therefore, initially con-centrated his efforts on the die shop employees and spe-cifically on employees LaForest and Schrader whom heknew to be longtime union members.The alleged instances of 8(a)(l) conduct set forth inthe complaint, and as litigated before me, convenientlyfalls into three separate categories: interrogations and so-licitations of grievances, attempts to get union membersto withdraw or resign from union membership, and var-ious threats of reprisals for engaging in union activities.Several of the conversations set forth in detail above in-clude conduct which fits into more than one such cate-gory. For the sake of clarity, they will be discussed bysubject matter.a. Interrogations and solicitation of grievances-promise of benefitsOn December 28 Fiedler had a lengthy conversationwith LaForest in which he questioned him regarding La-Forest's knowledge of any union activities by the em-ployees. Fiedler then questioned LaForest over whatproblems existed at the plant that he and the other menwere concerned with.On the following day, Fiedler prepared a questionnairespecifically asking the die shop employees what weretheir work problems and what changes they desired.When handing out this questionnaire to Tempia, Jr., Fie-dler indicated that it was prompted by the Union'sdemand for a contract.Subsequently, on January 9 and 10, Fiedler had sepa-rate conversations with employees Whiteaker and Truji-llo, respectively, in which Fiedler questioned them re-garding their knowledge of or involvement in the unionorganizing effort. Additionally, Krater, in two separateconversations in the latter portion of January, specifical-ly interrogated employee Emerick as to his knowledge ofthe union activity of employees Whiteaker and Trujillo.That Fiedler and Krater's questioning of employeesLaForest, Whiteaker, Trujillo, and Emerick, as referredto above, constitutes unlawful instances of interrogationwarrants little discussion. As the Board held in PPG In-dustries, Inc., Lexington Plant, Fiber Glass Division, 251NLRB 1146 (1980), an employer violates Section 8(a)(1)where it initiates questioning of an employee's sentimentsor knowledge even in the circumstances where the em-ployee is a known union supporter and the inquiries areunaccompanied by threats and promises. Here, the ques-tioning was accompanied by threats, solicitation of griev-ances, and implied promises.I find that Respondent also violated Section 8(a)(1) byboth Fiedler's conversations with LaForest on December28, and Tempia, Jr., on December 29 in which he solicit-ed grievances, as well as by his passing out of the ques-tionnaire to the die shop employees on December 29.Unlike the factual situation in Uarco Incorporated, 216NLRB 1 (1974), a case relied on by Respondent, here,Respondent took no action to establish that it was notpromising to remedy grievances. See Merle Lindsey Chev-rolet. Inc., 231 NLRB 478 (1977). In fact, the evidenceclearly establishes that Respondent not only solicited thegrievances as a direct result of the union activity, butthat Respondent impliedly, if not expressly, as with thesubject of establishing a pension plan, promised toremedy grievances. See First Data Resources, Inc., 241NLRB 713 (1979); Modesti Brothers, Inc., 255 NLRB 911(1981).b. Solicitation of 'retirement cardsIn separate conversations with both LaForest andSchrader, Fiedler requested that they withdraw or resignfrom the Union. Even when considering these remarks asseparate and apart from Respondent's overall campaignto thwart the Union, Fiedler's conduct herein was a bla-tant attempt to interfere with his employees' Section 7rights. Smith's Complete Market of Tulare County, Inc.,d/b/a Smith's Complete Market, 237 NLRB 1424, 1428(1978).c. ThreatsRespondent also committed separate violations of Sec-tion 8(a)(1) by: (1) Krater's statement to LaForest on De-cember 28 that Tempia, Jr. was the cause of all the unionproblems and that if it were up to him, he would fireTempia; (2) Fiedler's January 3 statement to Schraderwhile discussing the layoffs to the effect that Schraderknew what he was getting into when he joined theUnion; (3) Fiedler's statements to Whiteaker and Trujilloon January 9 and 10 to the effect that the employeeswould have to take a cut in pay if the Union came intothe plant; and (4) Krater's statements to Emerick on twooccasions during late January to the effect that becauseof Whiteaker and Trujillo's involvement with the Union,he was going to lay them off. These statements and re-marks amount to unlawful threats of economic reprisalsfor the employees engaging in union activities.2. The layoffs of January 4The Board, in Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980), set forth the applicable testin all cases alleging violations of Section 8(a)(3) and (1)which turn on the employer's motivation. First, the Gen-eral Counsel is required to make out a prima facie show-ing sufficient to support the inference that the protectedconduct was a "motivating factor" in the employer's de-cision. Once that is established, the burden then shifts to34 COLORADO FORGE CORPORATIONthe employer to demonstrate that the same actions wouldhave taken place even in the absence of the protectedconduct.Respondent's demonstrated strong union animus, whencoupled with the timing of the layoffs, some 7 days afterthe union demand, creates a strong suspicion of Re-spondent's unlawful motivation. This suspicion is rein-forced by virtue of Fiedler's remark to the Union, onDecember 28, that 1979 had been Respondent's "bestyear yet." Moreover, Fiedler further muddied the watersby bringing up the subject of the Union and committingadditional independent violations of Section 8(a)(l)during his layoff discussions with employees Schrader,LaForest, and Tempia, Jr. While Fiedler in these conver-sations specifically denied to the employees that theirunion activities or sympathies played a part in their lay-offs, Fiedler clearly attempted to capitalize on the layoffsby statements which were intended to thwart the currentunion activities, as well as to prevent a similar recur-rence sometime in the future. The undenied remarks byGeorge Michael Fiedler on January 3 that he did notknow why Tempia, Jr., was being laid off since "businesswas going well," and that his father was not going togive the business to anyone cast still further suspicionson Respondent's motivation.Juxtaposed to the above is the uncontroverted evi-dence that the layoffs were necessitated by Respondent'srapidly deteriorating financial condition. For the reasonsset forth below, and notwithstanding the well-establishedunion animus and the suspicious timing of Respondent'sactions, I am persuaded that the General Counsel has notmet its burden of establishing that protected conduct was"a motivating factor" in Respondent's decision to makethe January 4 layoffs. Mini-Industries, Inc., 255 NLRB995 (1981). A few days following the December 28 uniondemand, Fiedler was informed by his accountant that thepreliminary figures for the year-end audit were not good.Despite the fact that Respondent had shown an 11-monthprofit of some $18,000, Anderson told Fiedler that De-cember appeared to be such a poor month that it wouldvirtually wipe out the existing profit for the year. In lateJanuary, the December audit was finally completed andshowed that Respondent actually suffered a year-end lossof over $62,500. Instead of being Respondent's "best yearyet," 1979 turned out to be one of the worst years in Re-spondent's existence.A few days later, on January 2, Fiedler was informedthat his loan application which would have given himthe long term financing necessary to operate was beingdenied. Because of these two developments, as well asthe very real fear that because of them Exchange Bankwould not continue its ongoing financial assistance, Fie-dler, with the advice of his accountant and subsequentconcurrence of his managerial staff, determined that im-mediate and substantial changes in the operations werenow mandatory.During the same month in which the layoffs weremade, Respondent closed down its offices and movedthem to the warehouse, raised its prices a second time tocustomers, renewed its efforts to have customers pur-chase their own steel, subcontracted out certain die shopwork at a substantial savings and introduced and postedfor the employees a daily progress and productivityreport.Despite the evidence of both Respondent's financialcondition of early January and the evidence of the othercost-saving measures instituted concurrently with them,the General Counsel contends that the entire January 4layoff was motivated by the Union's organizational de-mands. That this layoff included both the three employ-ees in the die shop whom Fiedler knew were unionmembers, as well as the three hammer shop employeeswith union backgrounds whom Fiedler suspected would,if given the opportunity, bring the Union into thehammer shop, is undeniable. However, it is likewise un-deniable that these six employees were the least senioremployees in their respective job classifications.4a1Noevidence was presented that the other four hammer shopemployees laid off on January 4 similarly supported theUnion. Moreover, contrary to the contentions of theGeneral Counsel, I do not find that Respondent's post-layoff hiring practices support the theory that the layoffswere merely used as a convenient excuse to rid itself ofknown union activists or adherents. No diesinkers or diepolishers have been hired since the January layoffs. Withregard to the hammer shop, two of the laid off employ-ees, Andrick and Lawrence, were recalled to theirformer positions well prior to the Board election. Threeof the laid-off employees, Campbell, Elliot, and Lewis,have never been replaced and two, Pehl and DuShane,were already on layoff as of January 4.The final factor to be considered is the 3-percentacross-the-board wage increase given to all employees inthe second week of January. The General Counsel con-tends that this action not only constitutes an unlawfulgranting of benefits for the purpose of discouragingunion activity, but renders Respondent's claim of eco-nomic necessity for the January 4 layoffs as pretextual.Fiedler testified that he first discussed the pay raisewith employees in June or July 1979 and that in Decem-ber he determined that because of the first price increase,a pay raise could be given. More important, Fiedler fur-ther testified that the granting of a pay raise was an "in-tegral part" of its overall efforts during January toreduce costs while at the same time increasing productiv-ity. Fiedler reasoned that since he would be asking theremaining work force to put forth their fullest effort, itwas only fair, in view of the rampant inflation, to grantthe previously promised modest pay raise. Respondent'sneed for increased productivity during this critical stageof its existence can hardly be questioned. Further, thatthe granting of a small pay raise would in these circum-stances serve to achieve the desired increased effort bythe remaining employees was not an unreasonable posi-tion for Fiedler to have taken. Accordingly, I am satis-fied that in granting the pay raise Respondent was moti-vated by economic considerations and not by a desire tothwart the Union. Summitville Tiles., Inc., 190 NLRB 640,fn. i (1971); cf. Sreinerfilm. Inc., 255 NLRB 769 (1981).However, in 8(a)(1) cases, proof of an unlawful motiveis not a necessary element, and a violation of the Act can4 ' See ac Ill.A. par 12. aboxe. .concerning the senlioril) lof L.a, rc.i c,i-U-,is halllrmml'rlllmlll \'tnc11Cnt35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is made out if an employer's conduct, irrespective ofits purpose, has the natural consequence of interferingwith employees' Section 7 rights. Here, just 2 weeksprior to granting the raise Fiedler unlawfully solicitedgrievances from the employees and impliedly, if not ex-pressly, promised to adjust their grievances. Fiedler'squestionnaire specifically refers to an increase in wages,and at least one employee, in filling out the question-naire, requested just such a pay raise. In these circum-stances, and in light of the ongoing campaign of threatsduring the same period of time, I find that Respondentviolated Section 8(a)(1) in the granting of the payraise.443. The January 22 warnings of Whiteaker andTrujilloEmployees Whiteaker and Trujillo both attended theunion meeting on Sunday evening, January 20, bothfailed to report to work on the following day, and bothreceived written warnings for their absences when theyreturned to work on Tuesday, January 22. That Fiedleracquired knowledge of their attendance either from hisson, George Michael Fiedler, who briefly attended thesame union meeting, and/or during his phone conversa-tion on January 21 with the union president is not opento serious dispute. Also not open to dispute is the factthat while both Whiteaker and Trujillo had less than ex-emplary attendance records prior to January 21, neitherhad ever received a written warning concerning his at-tendance prior to January 22. On this occasion, both fol-lowed their normal practice with regard to notifying Re-spondent of their absences-Whiteaker asked a coworkerto inform Respondent, which was done, and Trujillomade no attempt at all to contact Respondent. On Janu-ary 21, Foreman Krater asked employee Emerick if Whi--teaker and Trujillo were heads of the Union. WhenEmerick denied any knowledge, Krater replied that hethought they were and that was the reason he was goingto lay them off. That the eventual punishment meted outwas less severe than predicted or promised hardly ab-solves Respondent from its unlawful conduct in merelyissuing warnings.Respondent made no attempt to explain why it choseto give these employees written warnings for their ab-sences on January 21 when in the past it had always ex-cused similar offenses. Based upon the foregoing, theconclusion is inescapable-never before had the employ-ees engaged in union activities. Accordingly, I find thatthe General Counsel has made out a prima Jacic case44 Il findinig thai liedler was oti unla, lfully llotixalted in eilhirmaikinig the Jarilar5 4 lyoff or i g.anlin(g ithe ubscqueit pai raa a. Ihav e. orf c(lMre, credited that portion or f Fiotdler', letimonyC L lct'rilnigthe fa.clor',r hat hie conidered im making Ihe decisions I am no!r (11 mlindful Ihat at other lime', heret I have noI Cho',cnI to credit his te lltllonyAs I have nrioted earlier (,ee fin 12). the credilllg of only plrions of awilrCSS,' iCilioliIly iK 11i01 IIIlUaIa M, .rcorvr, ill reaching Itis condiluM(i IAlas greally lnflucnced h) both the ictinilny of <(corge Repeli the viccpresilenl ofr I xchairge Itarnk. and the i lpllrortillg I ohlcunwll(lary )"idelcoe,hich clearly orrohborale' Firedlcr', lirinlorly that ill early J;lllailr a,c{ere Filancial c r i ri calle to a head alld c olnpelied dras'-tic c laillgec inRepolldei t', eralol operatiorln Iulther, inl explaililrlg the hal , for thclayoffs, Iielder dliplacIcd both a keen iecollecl n Lllld i ndCersi rdnl ing oftie unliderly inig ital's, Unlike hi, l ,timrlony in other arca., Ihli stc a', reda.id poir l t, rc',timlorD'wi, hblie, ahl,under Wright Line, supra, and Respondent has not met itsburden of demonstrating that the same action wouldhave taken place even in the absence of the protectedconduct.4. The April 18 incidentThe law is well settled that irrespective of its motives,an employer violates Section 8(a)(1) when it dischargesor otherwise discriminates against employees who, whenprotesting against their terms and conditions of employ-ment, engage in a concerted refusal to work. N.L.R.B. v.Washington Aluminum Co., 370 U.S. 9 (1962).Here, the hammer shop employees clearly and in anunambiguous manner informed their employer that theyconsidered the hammer shop as "too hot, too smoky, toodangerous," and that they would not return to workuntil they were assured that Respondent would callOSHA to investigate these complaints. Rather than ac-ceding to their demands, Respondent admittedly dis-charged these employees for their participation in thework stoppage. Clearly, this case falls within the princi-ple set forth in Washington Aluminum, supra.45In defense of these actions, Respondent argues that noproblems existed on April 18 that justified the employ-ees' demand for an OSHA inspection, and the employ-ees' refusal to work was "nothing more than a bad faithattempt to harass their employer." In these circum-stances, Respondent's argument continues, the employ-ees, with full knowledge of the falsity of their claims,lost the protection under the Act. In support of this ar-gument, Respondent contends that the record evidenceestablishes that the cooling system was satisfactory andwvas not a cause for employee discomfort; that the smokein the hammer shop had been stopped by mid-afternoonon the 17th and was, therefore, no cause for concern;and that Kathman had no genuine concern about hisburns from the use of the lubricant. Contrary to thesecontentions, I find that the record evidence clearly estab-lishes that the source of the employees' concerns wereconditions on the job which they, in good faith, legiti-mately believed to be dangerous. In this regard, the evi-dence is undisputed that on the afternoon of April 17,heater Collins succumbed to the heat of the furnace andhad to be relieved of duty and that trimmer Kathmansuffered repeated burns on his face from the splashing ofthe lubricant.Further. Respondent argues that the employees on theother three crews had no apparent problems with theheat or the splashing of lubricant and that their satisfac-tion with their own personal working conditions taintstheir concerted actions and is affirmative evidence thatthe employees' only purpose was to disrupt and harassRespondent. This argument is lacking any factual orlegal basis and warrants summary rejection. Even treatedin the light most favorable to Respondent, the evidencemerely establishes that the employees' choice for theircourse of action was arguably unnecessary, unwise,and/or unreasonable. However, it is well settled that the' e Sc ludai Svrcm.i,. In,,- 2319 N.RB I131t (1979): Moderner ('erper In-duuriw blt. 236 NlRB 1114 (1978). cniti ti1 I 2d 81 I (Ilth ( ir 1979);nflon Boc/re ( 'repane, 211 NI RH 818 (1974) COL ORADO F-OR(,t CO(RPORA I [ONBoard does not pass on the reasonableness of the cmn-ployees' complaints, and the merits of the underlying dis-pute are irrelevant.Likewise. it is irrelevant that the employees svho re-mained on the job on April 18 had no difficulty with theheat or lubricant. As the Board stated in Union RoilcrCompany, supra:.['T]he issue here is not the objective measure ofsafety conditions, it is whether these employees lefttheir job because they thought conditions wereunsafe. They could not have been penalized for sodoing just because other employees tolerated suchconditions or because, by some external standard.they were too safety clncio us.Accordingly. I find that Respondent violated Section8(a)(l) by discharging employees Whiteaker, Hunt, Tru-jillo, Kathman. Collins, and Shepherd on April 18, andfurther violated Section 8(a)(1) by issuing written wsarn-ings to employees Osborne and Emerick on April 21.4'5. Kathman's post-discharge misconduct47On May 27 Kathman filed anl application for a loanfrom the Capital Savings and Loan Association. hereincalled the Association, The address on the applicationfor Respondent was not its actual address, but Was infact a home address of anll unidentified friend of Kath-main. On June 2, Kathman received at the home of hisfriend the Association's request for verification of em-ployment. Kathman filled in the form misrepresentingthat he was then currently employed by Respondentwith "a reasonable expectancy of continued employ-ment." Kathman had the friend forge John Krater's sig-nature, and Kathman then returned the completed formto the Association.It is not clear when or how Kathman's unsuccessful at-tempt to obtain money under false pretenses came to Re-spondent's attention. Respondent, relying solely on caselaw in which the Board found that employees who hadfalsified certain records were not discharged in violationof the Act, contends that Kathman's post-discharge mis-conduct relieves Respondent of any remedial obligationwith regard to Kathman. The cases cited by Respondentwere of no value in deciding the question. Nonetheless,for the reasons set forth below, I am constrained to con-clude that Kathman has forfeited his right to reinstate-.s I also reject as totally unsupported hy the record or applicahle la,Respondent's assertion that since employee Shepherd did lol participatein the employees' discussion with Fiedler, he was not a participanl in allyprotected concerted activity and that. thereforc, his termination for le.:-ing befiore the end of the shift did not violate the Act Shepherd "aasquickly aware on the moriling of the 18th what had transpired in thelunchroom with Fiedler and he shortly thereafter infoirmed both Fiedlerand his coworkers that he shared their concerns writh the surrking cotndi-lions and uas joining in their protest Addiitonally. employees Osborneand Emerick at some time later that morning also informed F[edler thaltthey were, for whatever their personal reasons, joining their colleagues iIprotesting the working conditions When they returned to u.ork on thefollowing Monday. hey received a warning fIr leaving early on the18th Contrary to Respondent's conlenions,. these warnings were ti Cllin retaliation for their engaging in proitected concerted aclitiie,47 The above account is based on Kathman', admissionl dluring hiscross-examination and the introductionl of Ihe "hogus" applcalilton hecaused to he filedment and any backpay after May 28, the date on whichhe engaged in his serious act of misconductKathman. with no regard whatsoever for the truth, at-tempted to secure funds from a lending institution byfirst s.illfully misrepresenting his employment status w.ithRespondelit anid then compounding the offense by forg-ing the Employer's signature on the verification request.Although the matter was not litigated before me, I haveno doubt that Kathman's conduct violated at least state,if not Federal, fraud statutes. In contending that Kath-man should not he disqualified, the General Counselargues that "Respondent did not offer any evidence thatit would have discharged or even disciplined an employ-cc for this conduct." I do not share the General Coun-sel's belief that Respondent. in these circumstances, bearsany such burden. While Kathman was not attempting tosecure funds directly from Respondent. it cannot be saidthat his misconduct was unrelated to his employment.4.'I regard Kathman's misconduct as no less outrageous orserious than instances where employees, even when emo-tionally upset and distraught over being unlaswfully ter-minated, pilfered documents from their employer. tUni-firm Reintal Serivice. Inc.. 61 NLRB 187, 190 (1966).O/Qfier Electronics, Inc., 134 NLRB 1064, 1075-76 (1961)In those situations, the Board denied the normal rein-statemnent and backpay remedy even though it had theeffect of leaving a violation of Section 8(a)(3) as unreme-died. No less stringent a policy is required here.IV. I t1 I IIECT O: 0 THE UNtFAIR I AHOR PRACIIC FSUPON COMMiERCEIThe activities of Respondent set forth in section III.above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, anidconmmerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. T'H RfMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully issued warn-ing notices to employees Roy Whiteaker and Frank Tru-jillo on January 22. and to employees Darrel Emerickand John Osborne on April 21, I shall recommend thatRespondent expunge said warning notices from its per-soinnel files and records.Hlaving found that Respondent unlawfully dischargedRobert Collins, Joe Lee Hunt, Frank Trujillo. Roy Whi-teaker, and Kevin Shepherd on April 18, I shall recom-mend Respondent offer them immediate and full rein-Cf Jaoh I) D,,A,k, d& So,,. 244 Nl RB 875 (197T). a case relied onhb Ihc (icller.il Cloullscl t hit case i t clairls t .fCtuills dlstinguishableI'ronl the insta;ti sittuli.tii n I hll the IiBoard there aflirnled sithout corm-nclit the Adnnltti tral'aC I. aLk Judge', conclusion that "in the ahbsence ofIht ullstuct cssfill lllnui organizational drlye and tile urlla.ftul dlschargs.Ihe ('CmipaI n i m ,s ould 11)l has e dsisqu;lified ()rIrsco front riltindlled.riph us noic' ' DECISIONS OF NATIONAI I ABOR RELATIONS B()OARDstatement to their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges previously enjoyed. I shall also recommendthat Respondent make them whole for any loss of earn-ings and other benefits suffered by reason of Respond-ent's unlawful conduct. The loss of earnings shall becomputed as prescribed in F: W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computedin accordance with Fl7orida Steel Corporation, 231 NLRB651 (1977).49Further, having found that Respondentalso discharged employee Bernard Kathman on April 18,but that Kathman engaged in such a serious act of mis-conduct as to forfeit reinstatement and backpay after thedate of his misconduct, I shall also recommend that Re-spondent make Kathman whole for any loss of earningsand other benefits suffered by reason of Respondent's un-lawful conduct from the date of discharge to May 18.Upon the basis of the foregoing findings of fact andupon the entire record in these case, I make the follow-ing:CONCI.USIONS OF LAW1. Respondent Colorado Forge Corporation is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Colorado Die Sinkers, Local No. 520, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By issuing written warnings to Roy Whiteaker andFrank Trujillo on January 22, 1980, because of their ac-tivities on behalf of the Union, Respondent violated Sec-tion 8(a)(3) and (1) of the Act.4. By issuing written warnings to employees DarrelEmerick and John Osborne because of their protectedconcerted activities, Respondent violated Section 8(a)(l)of the Act.5. By discharging Robert Collins, Roy Whiteaker, JoeHunt, Frank Trujillo, Kevin Shepherd, and BernardKathman on April 18 because of their protected concert-ed activities, Respondent violated Section 8(a)(1) of theAct.6. By its other conduct found above which interferedwith, restrained, and coerced employees in the exerciseof the rights guaranteed them in Section 7, Respondenthas violated Section 8(a)(l) of the Act.7. Respondent did not violate the Act in making theJanuary 4 layoffs as alleged in the complaint in Case 27-CA-6499.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER50The Respondent, Colorado Forge Corporation, Colo-rado Springs, Colorado, its officers, agents, successors,and assigns, shall:49 See, generally, IlA Plumbing & Healing Co., 138 NLRH 716 (19)2)0o In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as provided1. Cease and desist from:(a) Interrogating its employees concerning their unionactivities, sympathies, and desires.(b) Threatening employees with layoffs, reductions inpay and hours, and other economic reprisals if theyselect a union as their bargaining representative.(c) Soliciting its employees to withdraw or resign frommembership in the Union.(d) Making promises of benefits if the employees ceaseengaging in union activities.(e) Unlawfully granting a wage increase which had theeffect of interfering with the employees' Section 7 rights.However, nothing herein shall be construed as author-izing or requiring Respondent to abandon any benefitspreviously conferred.(f) Issuing written warnings to employees because oftheir activities on behalf of the Union.(g) Issuing written warnings to employees becausethey engaged in protected concerted activities.(h) Discharging employees because they engaged inprotected concerted activities.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Offer Robert Collins, Roy Whiteaker, Joe Hunt,Frank Trujillo, and Kevin Shepherd immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges;make whole Collins, Whiteaker, Trujillo, Hunt, andShepherd for any loss of earnings suffered as a result ofthe discrimination against them in the manner set forth inthe section of this Decision entitled "The Remedy"; andmake whole Bernard Kathman for any loss of earningshe suffered as a result of the discrimination against himfrom the date of his discharge until May 28.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its Colorado Springs, Colorado, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the RegionalDirector for Region 27, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatby Sec. 102 48 of the Rules and Regulations. be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes' Ih the event that this Order is enfirced by a Judgment of a UnitedStates Court ,of Appeals, the worrds In the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-anlt to a Judgment of the Urnlied States Court of Appeals EnLfircing anOrder of the N r Rationl Labor Relations Board" CO().()RADO() FORGI: CORPORATI()Nsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 27, inwriting, within 20 days fron the date of this Order, whatsteps Respondent has taken to comply herewith.39